—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered July 28, 1992, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to disprove the defense of justification beyond a reasonable doubt. The overwhelming evidence establishes that the deceased was fleeing from the defendant and heading towards his friend’s vehicle at the time he was shot. Therefore, the jury could have concluded that the defendant did not reasonably believe that the deceased was about to use deadly physical force against him and, consequently, that there was no justifiable basis for the defendant’s resort to deadly physical force (see, People v Griffin, 207 AD2d 844; People v Lemaire, 187 AD2d 532, 533; People v Mack, 178 AD2d 661, 662). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Lawrence, J. P., Ritter, Friedmann and Krausman, JJ., concur.